EXHIBIT 10.20
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.
 
Warrant Holder:  ___________
Dated:                       
 
For the Purchase of _________ Shares of Ordinary Stock
No. 2011D-__

 
FORM OF
WARRANT FOR THE PURCHASE OF
SHARES OF ORDINARY STOCK OF
 
ORB AUTOMOTIVE CORPORATION
 
Expiring Five Years from the Date Hereof
 
FOR VALUE RECEIVED, ORB Automotive Corporation (“Company”), hereby certifies
that the Warrant Holder specified above, or his registered assigns (“Registered
Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company on or before __________, 2016 (the five year anniversary of
__________, 2011 (the “Original Issue Date”), that number of shares of Ordinary
Stock, $0.000384 par value, of the Company (“Ordinary Stock”) set forth above,
at a purchase price equal to $1.47 per share (as may be adjusted as provided
below) upon the terms and conditions set forth herein.  The number of shares of
Ordinary Stock purchasable upon exercise of this Warrant, and the purchase price
per share, each as adjusted from time to time pursuant to the provisions of this
Warrant, are hereinafter referred to as the “Warrant Shares” and the “Exercise
Price,” respectively.  This Warrant is one of the Warrants to purchase Ordinary
Stock (the “SPA Warrants”) issued pursuant to that certain Securities Purchase
Agreement, dated as of __________, 2011 (the “Subscription Date”), by and among
the Company and the investors (the “Investors”) referred to therein (the
“Securities Purchase Agreement").  Defined terms used herein and not otherwise
defined shall have the meaning them in the Securities Purchase Agreement.
 
1. Registration of Transfers and Exchanges.
 
(i) The Company shall register the transfer of any portion of this Warrant in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Transfer Agent or
to the Company.  Upon any such registration or transfer, a new warrant to
purchase Ordinary Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance of such transferee of all of the rights
and obligations of a holder of a Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii) This Warrant is exchangeable, upon the surrender hereof by the Holder to
the office of the Company for one or more New Warrants, evidencing in the
aggregate the right to purchase the number of Warrant Shares which may then be
purchased hereunder.  Any such New Warrant will be dated the date of such
exchange.
 
2. Exercise.
 
(i) Procedure for Cash Exercise.  Subject to the conditions and terms set forth
herein, this Warrant may be exercised by the Registered Holder (“Conversion
Right”), in whole or in part, by the surrender of this Warrant (with the Notice
of Exercise Form attached hereto as Exhibit 1 duly executed by such Registered
Holder) at the principal office of the Company, or at such other office or
agency as the Company may designate, accompanied by payment in full, in lawful
money of the United States, of an amount equal to the then applicable Exercise
Price multiplied by the number of Warrant Shares then being purchased upon such
exercise.
 
(ii) Procedure for Cashless Exercise.
 
(a) Subject to the conditions and terms set forth herein, in lieu of the payment
of the Exercise Price in the manner set forth in Section 2(i), the Registered
Holder shall have the right (but not the obligation) to convert this Warrant, in
whole or part, into Ordinary Stock (also “Conversion Right”) as follows: Upon
exercise of the Conversion Right as provided below with delivery of notice, the
Company shall deliver to the Registered Holder (without payment by the
Registered Holder of any of the Exercise Price) that number of shares of
Ordinary Stock equal to the quotient obtained by dividing (x) the “Value” (as
defined below) of the portion of the Warrant being converted on the second
trading day immediately preceding the date the Warrant is delivered to the
Company pursuant to Section 2(i) if the Conversion Right is exercised
(“Valuation Date”) by (y) the “Market Price” (as defined below) on the Valuation
Date.
 
(b) The “Value” of the portion of the Warrant being converted shall equal the
remainder derived from subtracting (a) the Exercise Price multiplied by the
number of shares of Ordinary Stock underlying the portion of the Warrant being
converted from (b) the Market Price of the Ordinary Stock multiplied by the
number of shares of Ordinary Stock underlying the portion of the Warrant being
converted.  As used herein, the term “Market Price” at any date shall be deemed
to be the average of the reported closing price of the Ordinary Stock on the
five (5) consecutive trading days prior to and including the Valuation Date, as
reported by the national securities exchange on which the Ordinary Stock is
listed or admitted to trading.  If the Ordinary Stock is not listed on a
national securities exchange, but is traded in the residual over-the-counter
market, the Market Price shall mean the closing bid price for the Ordinary
Stock, as reported by the OTC Bulletin Board if quoted on the OTC Bulletin
Board.  If the Market Price cannot be determined pursuant to the above, the
Market Price shall be such price as the Board of Directors of the Company shall
determine in good faith.
 
(iii) Exercise of Conversion Right.  Subject to the terms and conditions set
forth herein, the Conversion Right may be exercised by the Holder on any
business day by delivering to the Company the Warrant with a duly executed
Notice of Exercise Form attached hereto as Exhibit 1 with the conversion section
completed by specifying the total number of shares of Ordinary Stock the
Registered Holder will purchase pursuant to such conversion.
 
(iv) Date of Exercise.  Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which
this Warrant shall have been surrendered to the Company.  At such time, the
person or persons in whose name or names any certificates for Warrant Shares
shall be issuable upon such exercise shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates.
 
 
2

--------------------------------------------------------------------------------

 
 
(v) Issuance of Certificate.  As soon as practicable after the exercise of the
purchase right represented by this Warrant, the Company at its expense will
cause to be issued in the name of, and delivered to, the Registered Holder, or,
subject to the terms and conditions hereof, to such other individual or entity
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:
 
(a) a certificate or certificates for the number of full shares of Warrant
Shares to which such Registered Holder shall be entitled upon such exercise
plus, in lieu of any fractional share to which such Registered Holder would
otherwise be entitled, cash in an amount determined pursuant to Section 4
hereof, and
 
(b) in case such exercise is in part only, a New Warrant or Warrants (dated the
date hereof) of like tenor, stating on the face or faces thereof the number of
shares currently stated on the face of this Warrant minus the number of such
shares purchased by the Registered Holder upon such exercise as provided in
subsections 2(i) and 2(ii) above.
 
(vi) Exercise of Warrant.  The Warrant may be exercised in whole or from time to
time in part on or prior to the fifth anniversary of the date hereof, as first
set forth above.
 
3. Adjustments.
 
(i) Split, Subdivision or Combination of Shares.  If, at any time while this
Warrant remains outstanding and unexpired, the outstanding shares of the
Company’s Ordinary Stock shall be subdivided or split into a greater number of
shares, or a dividend or distribution in Ordinary Stock shall be paid in respect
of Ordinary Stock, the Exercise Price in effect immediately prior to such
subdivision or at the record date of such dividend shall, simultaneously with
the effectiveness of such subdivision or split or immediately after the record
date of such dividend (as the case may be), shall be proportionately
decreased.  If the outstanding shares of Ordinary Stock shall be combined or
reverse-split into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination or reverse split shall, simultaneously
with the effectiveness of such combination or reverse split, be proportionately
increased.  When any adjustment is required to be made in the Exercise Price,
the number of shares of Warrant Shares purchasable upon the exercise of this
Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Exercise Price in effect
immediately prior to such adjustment, by (ii) the Exercise Price in effect
immediately after such adjustment.
 
(ii) Reclassification, Reorganization, Consolidation or Merger.  In the case of
any reclassification of the Ordinary Stock (other than a change in par value or
a subdivision or combination as provided for in subsection 3(i) above), or any
reorganization, consolidation or merger of the Company with or into another
corporation (other than a merger or reorganization with respect to which the
Company is the continuing corporation and which does not result in any
reclassification of the Ordinary Stock), or a transfer of all or substantially
all of the assets of the Company, or the payment of a liquidating distribution
then, as part of any such reorganization, reclassification, consolidation,
merger, sale or liquidating distribution, lawful provision shall be made so that
the Registered Holder of this Warrant shall have the right thereafter to receive
upon the exercise hereof, the kind and amount of shares of stock or other
securities or property which such Registered Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale or liquidating distribution, as the case may be,
such Registered Holder had held the number of shares of Ordinary Stock which
were then purchasable upon the exercise of this Warrant.  In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the Registered Holder of
this Warrant such that the provisions set forth in this Section 3 (including
provisions with respect to the Exercise Price) shall thereafter be applicable,
as nearly as is reasonably practicable, in relation to any shares of stock or
other securities or property thereafter deliverable upon the exercise of this
Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) Price Adjustment.  Commencing on the Original Issue Date and ending on the
three year anniversary thereof, in the event that the Company shall issue
Additional Ordinary Shares or Additional Ordinary Share Equivalents (in each
case as defined below) (other than as provided in the foregoing subsections (i)
and (ii) of this Section 3) without consideration or for consideration per share
less than the applicable Exercise Price in effect on the date of and immediately
prior to such issuance (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”) (if the holder of the Additional
Ordinary Shares or Additional Ordinary Shares Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Ordinary Shares at an effective price
per share that is less than the Exercise Price, such issuance shall be deemed to
have occurred for less than the Exercise Price on such date of the Dilutive
Issuance); then, and in such event, the Exercise Price of the Warrant shall be
reduced to equal the Base Share Price and the number of Warrant Shares issuable
hereunder shall be increased such that the aggregate Exercise Price payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the aggregate Exercise Price prior to such adjustment.  The Company
shall notify the Holder, in writing, no later than three (3) Trading Days
following the issuance of any Additional Ordinary Shares or Additional Ordinary
Share Equivalents subject to this Section 3(iii), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance
Notice”).  For purposes of clarification, whether or not the Company provides a
Dilutive Issuance Notice pursuant to this Section 3(iii), upon the occurrence of
any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise.
 
(iv) For the purpose of Section 3(iii), “Additional Ordinary Share Equivalents”
shall mean any security that is convertible, exercisable or exchangeable into
Ordinary Shares of the Company and “Additional Ordinary Shares” means all
Ordinary Shares in each case that is issued by the Issuer after the Original
Issue Date and ending on the three year anniversary thereof, except: (i)
securities issued (other than for cash) in connection with a strategic merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of the Securities Purchase Agreement or issued pursuant to the
Securities Purchase Agreement, (iii) the Warrant Shares, (iv) securities issued
in connection with bona fide strategic license agreements or other partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (v) Ordinary Shares issued or the issuance or grants of options to
purchase Ordinary Shares to employees, officers, directors, or consultants (so
long as such consultants are not providing services in connection with capital
raising activities) of the Company pursuant to any equity incentive plan duly
adopted by the Board of Directors of the Company or a committee thereof
established for such purpose, (vi) any warrants, Ordinary Shares or other
securities issued to a placement agent and its designees for the transactions
contemplated by the Securities Purchase Agreement, or in any other sales of the
Company’s securities and any securities issued in connection with any financial
advisory agreements of the Company and the Ordinary Shares issued upon exercise
of any such warrants or conversions of any such other securities and (viii) any
warrants, Ordinary Shares or other securities issued to any advisor or
consultant to the Company that are outstanding as of the date of the Securities
Purchase Agreement, or are to be issued pursuant to the terms of an engagement
letter or other contractual obligation as of the date of the Securities Purchase
Agreement.
 
(v) Except as otherwise provided in Section 3(iii) above, no adjustment in the
per share Exercise Price shall be required unless such adjustment would require
an increase or decrease in the Exercise Price of at least $0.01; provided,
however, that any adjustments which by reason of this paragraph are not required
to be made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 3 shall be made to the nearest
cent or to the nearest 1/100th of a share, as the case may be.
 
(vi) No Impairment.  The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3 and in
the taking of all such actions as may be necessary or appropriate in order to
protect against impairment of the rights of the Registered Holder of this
Warrant to adjustments in the Exercise Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(vii) Notice of Adjustment.  Upon any adjustment of the Exercise Price or
extension of the Warrant exercise period, the Company shall forthwith give
written notice thereto to the Registered Holder of this Warrant describing the
event requiring the adjustment, stating the adjusted Exercise Price and the
adjusted number of shares purchasable upon the exercise hereof resulting from
such event, and setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4. Fractional Shares.  The Company shall not be required to issue fractions of
shares of Ordinary Stock upon exercise.  If any fractions of a share would, but
for this Section 4, be issuable upon any exercise, in lieu of such fractional
share the Company shall round up or down to the nearest whole number.
 
5. Limitation on Sales.  Each holder of this Warrant acknowledges that this
Warrant and the Warrant Shares, as of the date of original issuance of this
Warrant, have not been registered under the Securities Act of 1933, as amended
(“Securities Act”), and agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Warrant or any Warrant Shares issued upon
its exercise in the absence of (i) an effective registration statement under the
Securities Act as to this Warrant or such Warrant Shares or (ii) an opinion of
counsel, reasonably acceptable to the Company and its counsel, that such
registration and qualification are not required.  The Warrant Shares issued upon
exercise thereof shall be imprinted with a legend in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.
 
6. Notices of Record Date.  In case:  (i) the Company shall take a record of the
holders of its Ordinary Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of any class or any other
securities, or to receive any other right, or (ii) of any capital reorganization
of the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or (iii)
of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Registered Holder of this Warrant a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Ordinary Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Ordinary Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be sent to the Registered Holder
as set forth in Section 16 at least ten (10) business days prior to the record
date or effective date for the event specified in such notice, provided that the
failure to send such notice shall not affect the legality or validity of any
such action.
 
 
5

--------------------------------------------------------------------------------

 
 
7. Reservation of Stock.  The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
100% of the number of shares of Ordinary Stock and other stock, securities and
property, as from time to time shall be issuable upon the exercise of this
Warrant.  So long as this Warrant remains outstanding, the Company shall
maintain the listing of the shares of Ordinary Stock to be issued upon exercise
on each national securities exchange on which Ordinary Stock is listed (or on
the Over-The-Counter service if the Ordinary Stock is then quoted on such
service/bulletin board).
 
8. Replacement of Warrants.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a New
Warrant of like tenor.
 
9. Transfers, etc.
 
(i) Warrant Register.  The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant.  Any Registered Holder
may change its, his or her address as shown on the warrant register by written
notice to the Company requesting such change.
 
(ii) Registered Holder.  Until any transfer of this Warrant is made in the
warrant register, the Company may treat the Registered Holder of this Warrant as
the absolute owner hereof for all purposes; provided, however, that if and when
this Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
 
10. No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
11. Successors.  The rights and obligations of the parties to this Warrant will
inure to the benefit of and be binding upon the Company and any transferees of
Warrant Holder.
 
12. Change or Waiver.  Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought.
 
13. Headings.  The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.
 
14. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York as such laws are applied to
contracts made and to be fully performed entirely within that state between
residents of that state.
 
15. Jurisdiction and Venue.  The Company (i) agrees that any legal suit, action
or proceeding arising out of or relating to this Warrant shall be instituted
exclusively in any state court located in New York, New York or in the United
States District Court for the Southern District of New York, (ii) waives any
objection to the venue of any such suit, action or proceeding and the right to
assert that such forum is not a convenient forum for such suit, action or
proceeding, and (iii) irrevocably consents to the jurisdiction of any state
court located in New York, New York and the United States District Court for the
Southern District of New York in any such suit, action or proceeding, and the
Company further agrees to accept and acknowledge service or any and all process
which may be served in any such suit, action or proceeding in any state court
located in New York, New York or in the United States District Court for the
Southern District of New York and agrees that service of process upon it mailed
by certified mail to its address shall be deemed in every respect effective
service of process upon it in any suit, action or proceeding.
 
 
6

--------------------------------------------------------------------------------

 
 
16. Mailing of Notices, etc.  All notices and other communications under this
Warrant (except payment) shall be in writing and shall be sufficiently given if
sent to the Registered Holder or the Company, as the case may be, by hand
delivery, private overnight courier, with acknowledgment of receipt, or by
registered or certified mail, return receipt requested, as follows:
 
Registered Holder:
 
To Registered Holder’s address as provided in the Securities Purchase Agreement
or otherwise in the Company’s Records.
 
If to the Company:


ORB Automotive Corporation
Room O-R, Floor 23, Building A
Fortune Plaza, Shennan Road
Futian District, Shenzhen
Guangdong, PRC 518040
Attn.: Chief Executive Officer


With a copy to:
 
Stevens & Lee, P.C.
1818 Market Street
Philadelphia, PA 19306
Attn.: William W. Uchimoto, Esq.

 
or to such other address as any of them, by notice to the others may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery in person or by overnight courier or five (5) business days
after mailing.
 
ORB AUTOMOTIVE CORPORATION
       
By:
     
Junning Ma
   
President & Chief Executive Officer
 

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


NOTICE OF EXERCISE
 
Date: ____________________
 
TO:
ORB Automotive Corporation

 
Room O-R, Floor 23, Building A

 
Fortune Plaza, Shennan Road

 
Futian District, Shenzhen

 
Guangdong, PRC 518040
Attn.: Chief Executive Officer

 
1. The undersigned hereby elects to purchase ______ shares of the Ordinary Stock
of ORB Automotive Corporation, pursuant to terms of the attached Warrant, and
tenders herewith payment of $______ (at the rate of $______ per share of
Ordinary Stock) in payment of the Exercise Price(s) pursuant thereto, together
with all applicable transfer taxes, if any.
 
The undersigned hereby elects to purchase shares of Ordinary Stock of ORB
Automotive Corporation by surrender of the unexercised portion of the attached
Warrant (with a “Value” of $______ based on a “Market Price” of $______).
 
2. Please issue a certificate or certificates representing said shares of the
Ordinary Stock in the name of the undersigned or in such other name as is
specified below.

 

       
Signature of Registered Holder
               
Print Name:
 

 
Notice:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever.
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES
 
Name: ________________________________________________________________________________________________________________________________
 
(Print in Block Letters              
 
Address: ______________________________________________________________________________________________________________________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2


[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________________ the right represented by the within Warrant to
purchase ______ shares of Ordinary Stock of ORB Automotive Corporation to which
the within Warrant relates and appoints _____________________________ attorney
to transfer said right on the books of ________________________________ with
full power of substitution in the premises.
 
Dated:
 
______________, ____
 

       
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
               
Address of Transferee
                               
In the presence of:
          ________________________    

 
 
 

--------------------------------------------------------------------------------

 